Exhibit 10.2a
 


HOT TOPIC, INC.
18305 East San Jose Ave.
City of Industry, California 91748
 
March 16, 2012
 


 
Jim McGinty
18305 East San Jose Ave.
City of Industry, CA 91748


Re:   Second Amendment to Amended and Restated Employment Letter Agreement


Dear Jim:


This second amendment (this “Second Amendment”) to your Amended and Restated
Employment Letter Agreement (the “Agreement”) with Hot Topic, Inc. (the
“Company”), dated November 24, 2008, as first amended as of March 21, 2011,
amends the terms and conditions of the Agreement to the extent provided
herein.  From and after the execution of this Second Amendment by the parties
hereto, this Second Amendment shall form a part of the Agreement for all
purposes and any reference to the Agreement shall be deemed a reference to the
Agreement as amended hereby.  Except as specifically amended as set forth
herein, each term and condition of the Agreement shall remain unchanged and
continue in full force and effect.


1.           SECTION 6. The references to “twelve (12) months” in Section 6 of
the Agreement are hereby replaced with “six (6) months.”


2.           GOVERNING LAW. This Second Amendment shall be governed by and
construed according to the laws of the State of California.


If the above terms are acceptable to you, please sign this Second Amendment and
return it to the Company at your earliest convenience.


Sincerely,




/s/ Lisa Harper
Lisa Harper
CEO


Accepted and Agreed:




/s/ Jim McGinty
Jim McGinty
 
 